 



Exhibit 10.3
OMNIBUS AGREEMENT
BY AND AMONG
EL PASO PIPELINE PARTNERS, L.P.,
EL PASO PIPELINE GP COMPANY, L.L.C.,
SOUTHERN NATURAL GAS COMPANY,
COLORADO INTERSTATE GAS COMPANY
AND
EL PASO CORPORATION

 



--------------------------------------------------------------------------------



 



Table of Contents

          ARTICLE I
Definitions

 
       
1.1 Definitions
    1  
 
        ARTICLE II
Indemnification

 
       
2.1 Environmental Indemnification
    5  
2.2 Additional Indemnification
    5  
2.3 Limitations Regarding Indemnification
    6  
2.4 Indemnification by the Partnership Group
    7  
2.5 Indemnification Procedures
    7  
2.6 Access Rights
    8  
 
        ARTICLE III
Reimbursement Obligations

 
       
3.1 Reimbursement for Operating and General and Administrative Expenses
    9  
3.2 Reimbursement of SNG Guarantee of Elba Island Expansion
    9  
3.3 Reimbursement of SNG Elba Express Expansion
    9  
 
        ARTICLE IV
License Agreement

 
       
4.1 Grant of License
    10  
4.2 Restrictions on Mark
    10  
4.3 Ownership
    10  
4.4 Estoppel
    10  
4.5 Indemnification
    10  
4.6 Remedies and Enforcement
    11  
4.7 In the Event of Termination
    11  
 
        ARTICLE V
Miscellaneous

 
       
5.1 Choice of Law; Submission to Jurisdiction
    11  
5.2 Notice
    12  
5.3 Entire Agreement
    12  
5.4 Termination
    12  
5.5 Effect of Waiver or Consent
    12  
5.6 Amendment or Modification
    13  
5.7 Assignment; Third Party Beneficiaries
    13  
5.8 Counterparts
    13  
5.9 Severability
    13  
5.10 Gender, Parts, Articles and Sections
    13  
5.11 Further Assurances
    13  
5.12 Withholding or Granting of Consent
    13  
5.13 Laws and Regulations
    14  

i 



--------------------------------------------------------------------------------



 



         
5.14 Negation of Rights of Limited Partners, Assignees and Third Parties
    14  
5.15 No Recourse Against Officers or Directors
    14  

ii

 



--------------------------------------------------------------------------------



 



OMNIBUS AGREEMENT
     THIS OMNIBUS AGREEMENT (“Agreement”) is entered into on, and effective as
of, the Closing Date (as defined herein), and is by and among El Paso Pipeline
Partners, L.P., a Delaware limited partnership (the “MLP”), El Paso Pipeline GP
Company, L.L.C., a Delaware limited liability company (“General Partner”),
Southern Natural Gas Company, a Delaware general partnership (“SNG”), Colorado
Interstate Gas Company, a Delaware general partnership (“CIG”) and El Paso
Corporation, a Delaware corporation (“El Paso”). The above-named entities are
sometimes referred to in this Agreement each as a “Party” and collectively as
the “Parties.”
R E C I T A L S:
     The Parties desire by their execution of this Agreement to evidence their
understanding, as more fully set forth in this Agreement, with respect to
certain indemnification and reimbursement obligations of the Parties.
     In consideration of the premises and the covenants, conditions, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE I
Definitions
     1.1 Definitions.
     (a) Capitalized terms used herein but not defined shall have the meanings
given them in the MLP Agreement.
     (b) As used in this Agreement, the following terms shall have the
respective meanings set forth below:
     “Agreement” means this Omnibus Agreement, as it may be amended, modified or
supplemented from time to time in accordance with the terms hereof.
     “Change of Control” means, with respect to any Person (the “Applicable
Person”), any of the following events: (i) any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the Applicable Person’s assets to any other Person, unless
immediately following such sale, lease, exchange or other transfer such assets
are owned, directly or indirectly, by the Applicable Person; (ii) the
dissolution or liquidation of the Applicable Person; (iii) the consolidation or
merger of the Applicable Person with or into another Person pursuant to a
transaction in which the outstanding Voting Securities of the Applicable Person
are changed into or exchanged for cash, securities or other property, other than
any such transaction where (a) the outstanding Voting Securities of the
Applicable Person are changed into or exchanged for Voting Securities of the
surviving Person or its parent and (b) the holders of the Voting Securities of
the Applicable Person immediately prior to such transaction own, directly or
indirectly, not less than a majority of the outstanding Voting Securities of the
surviving Person or its parent immediately after such transaction; and (iv) a
“person” or “group”

 



--------------------------------------------------------------------------------



 



(within the meaning of Sections 13(d) or 14(d)(2) of the Exchange Act) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act) of more than 50% of all of the then outstanding Voting Securities of the
Applicable Person, except (a) El Paso and any affiliates of El Paso and (b) in a
merger or consolidation which would not constitute a Change of Control under
clause (iii) above.
     “CIG” has the meaning given such term in the preamble to this Agreement.
     “Closing Date” means the date of the closing of the initial public offering
of Common Units.
     “Covered Environmental Losses” means all Environmental Losses by reason of
or arising out of any violation, event, circumstance, action, omission or
condition which occurred before the Closing Date.
     “Elba Island LNG Terminal” means a liquefied natural gas receiving and
regasification terminal on Elba Island near Savannah, Georgia.
     “Elba Express” is a pipeline to be constructed primarily in Georgia.
     “El Paso” has the meaning given such term in the preamble to this
Agreement.
     “El Paso Entities” means El Paso and any other Person controlled by El Paso
other than the Partnership Group Members. For purposes of this definition,
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract or otherwise.
     “Environment” means (A) the navigable waters, the waters of the contiguous
zone, and the ocean waters of which the natural resources are under the
exclusive management authority of the United States under the Magnuson-Stevens
Fishery Conservation and Management Act 16 U.S.C. 1801 et seq., and (B) any
other surface water, ground water, drinking water supply, land surface or
subsurface strata, or ambient air within the United States or under the
jurisdiction of the United States.
     “Environmental Activity” shall mean any investigation, study, assessment,
evaluation, sampling, testing, monitoring, containment, removal, disposal,
closure, corrective action, remediation (regardless of whether active or
passive), natural attenuation, restoration, bioremediation, response, repair,
corrective measure, cleanup or abatement that is required or necessary under any
applicable Environmental Law, including, without limitation, institutional or
engineering controls or participation in a governmental voluntary cleanup
program to conduct voluntary investigatory and remedial actions for the
clean-up, removal or remediation of Hazardous Substances that exceed actionable
levels established pursuant to Environmental Laws, or participation in a
supplemental environmental project in partial or whole mitigation of a fine or
penalty; provided, however, that Environmental Activity shall not include any
remediation or corrective action that exceeds risk-based cleanup standards in
effect as of the Closing Date applicable to or consistent with the current land
use of those properties affected by Releases from the MLP Assets and at non-MLP
Asset locations.

2



--------------------------------------------------------------------------------



 



     “Environmental Laws” means all federal, state, and local laws, statutes,
rules, regulations, orders, judgments, ordinances, codes, injunctions, decrees,
approvals, Environmental Permits and other legally enforceable requirements and
rules of common law relating to (a) pollution or protection of the Environment
or natural resources, (b) any Release or threatened Release of, or any exposure
of any Person or property to, any Hazardous Substances or (c) the generation,
manufacture, processing, distribution, use, treatment, storage, transport or
handling of any Hazardous Substances; including, without limitation, the federal
Comprehensive Environmental Response, Compensation and Liability Act, the
Superfund Amendments and Reauthorization Act, the Resource Conservation and
Recovery Act, the Clean Air Act, the Clean Water Act, the Safe Drinking Water
Act, the Toxic Substances Control Act, the Oil Pollution Act of 1990, the
Federal Hazardous Materials Transportation Law, the Marine Mammal Protection
Act, the Endangered Species Act, the National Environmental Policy Act and other
environmental conservation and protection laws, each as amended as of the
Closing Date and interpreted by the highest court of competent jurisdiction
through the Closing Date.
     “Environmental Losses” means all environmental Losses (including, without
limitation, costs and expenses of any Environmental Activity) of any and every
kind or character, by reason of or arising out of (a) any violation or
correction of violation of Environmental Laws or (b) any action, omission,
event, condition or circumstance associated with the ownership or operation of
the MLP Assets (including, without limitation, the exposure to or presence of
Hazardous Substances on, under, about or migrating to or from the MLP Assets or
the exposure to or Release of Hazardous Substances arising out of operation of
the MLP Assets at non-MLP Asset locations, as well as natural resource damages
due to exposure or Release of Hazardous Substances arising out of operation of
the MLP Assets on, under, about or migrating to or from the MLP Assets and at
non-MLP Asset locations) including, without limitation, (i) the cost and expense
of any Environmental Activities and (ii) the cost and expense for any
environmental or toxic tort pre-trial, trial or appellate legal or litigation
support work.
     “Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “General Partner” has the meaning given such term in the preamble to this
Agreement.
     “Hazardous Substance” means (a) any substance that is designated, defined
or classified under any Environmental Law as a hazardous waste, solid waste,
hazardous material, pollutant, contaminant or toxic or hazardous substance, or
terms of similar meaning, or that is otherwise regulated under any Environmental
Law, including, without limitation, any hazardous substance as defined under the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, (b) oil as defined in the Oil Pollution Act of 1990, as amended,
including, without limitation, oil, gasoline, natural gas, fuel oil, motor oil,
waste oil, diesel fuel, jet fuel and other refined petroleum hydrocarbons and
petroleum products, (c) radioactive materials, asbestos containing materials or
polychlorinated biphenyls, and (d) solid and hazardous wastes as defined in the
Resource Conservation and Recovery Act, as amended.

3



--------------------------------------------------------------------------------



 



     “Indemnified Party” means the Partnership Group or El Paso, as the case may
be, in their capacity as the party or parties entitled to indemnification in
accordance with ARTICLE II.
     “Indemnifying Party” means the Partnership Group or El Paso, as the case
may be, in their capacity as the party or parties from whom indemnification may
be required in accordance with ARTICLE II.
     “Licensee” means, for purposes of ARTICLE IV thereof, the MLP.
     “Licensor” means, for purposes of ARTICLE IV hereof, El Paso.
     “Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and experts’ fees) of
any and every kind or character.
     “Mark” means the service mark and trade name EL PASO PIPELINE PARTNERS.
     “MLP” has the meaning given such term in the introduction to this
Agreement.
     “MLP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of the MLP, dated as of the Closing Date, as such agreement is in
effect on the Closing Date, to which reference is hereby made for all purposes
of this Agreement. An amendment or modification to the MLP Agreement subsequent
to the Closing Date shall be given effect for the purposes of this Agreement
only if it has received the approval of the Conflicts Committee that would be
required, if any, pursuant to Section 6.6 hereof if such amendment or
modification were an amendment or modification of this Agreement.
     “MLP Assets” means the pipelines, processing plants or related equipment or
assets, or portions thereof, conveyed, contributed or otherwise transferred or
intended to be conveyed, contributed or otherwise transferred to any member of
the Partnership Group, or owned by, leased by or necessary for the operation of
the business, properties or assets of any member of the Partnership Group, as of
the Closing Date.
     “Organizational Documents” means certificates of incorporation, by-laws,
certificates of formation, limited liability company operating agreements,
certificates of limited partnership or limited partnership agreements or other
formation or governing documents of a particular entity.
     “Partnership Group” means the Partnership, the General Partner, CIG and SNG
and their respective subsidiaries.
     “Partnership Group Member” means any member of the Partnership Group.
     “Party” or “Parties” have the meaning given such terms in the introduction
to this Agreement.
     “Person” means an individual, corporation, partnership, joint venture,
trust, limited liability company, unincorporated organization or any other
entity.

4



--------------------------------------------------------------------------------



 



     “Release” means any depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaching, dumping or disposing into the Environment.
     “Retained Assets” has the meaning given such term in Section 2.2(c).
     “Services” is defined in Section 3.1(a).
     “SNG” has the meaning given such term in the preamble to this Agreement.
     “Subsidiary” has the meaning given such term in the Partnership Agreement.
     “Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote in the election of, or to appoint, members of the board
of directors or other similar governing body of the Person.
     “WIC” means Wyoming Interstate Company, Ltd., a Colorado limited
partnership.
ARTICLE II
Indemnification
     2.1 Environmental Indemnification. Subject to the provisions of Section 2.3
and Section 2.4, El Paso shall indemnify, defend and hold harmless the
Partnership Group from and against any Covered Environmental Losses actually
incurred by the Partnership Group and by reason of or arising from the MLP
Assets; provided, however, that, for purposes of determining the amount of any
Covered Environmental Loss suffered or incurred by the Partnership Group or any
Partnership Indemnitee with respect to CIG or any of its Subsidiaries or SNG or
any of its Subsidiaries, the Partnership’s ownership of only a 10% interest in
each of CIG and SNG shall be taken into account such that any Covered
Environmental Loss suffered or incurred by the Partnership Group or any
Partnership Indemnitee with respect to CIG or any of its Subsidiaries or SNG or
any of its Subsidiaries would equal 10% of the total Covered Environmental
Losses of CIG and its Subsidiaries or SNG and its Subsidiaries, as the case may
be.
     2.2 Additional Indemnification. Subject to the provisions of Section 2.3
and Section 2.4, El Paso shall indemnify, defend and hold harmless the
Partnership Group from and against any Losses suffered or incurred by the
Partnership Group by reason of or arising from:
          (a) the failure of the Partnership Group to be the owner of valid and
indefeasible easement rights, leasehold and/or fee ownership interests in and to
the lands on which are located any MLP Assets, or to have valid and indefeasible
ownership of a 10% general partner interest in each of CIG and SNG, and such
failure renders the Partnership Group liable to a third party or unable to use
or operate the MLP Assets in substantially the same manner that the MLP Assets
were used and operated by the El Paso Entities immediately prior to the Closing
Date as described in the MLP’s Registration Statement on Form S-1, as amended
(File No. 333-145835), initially filed with the Securities and Exchange
Commission on August 31, 2007;
          (b) the failure of the Partnership Group to have on the Closing Date
any consent or governmental permit necessary to allow (i) the transfer of any of
the MLP Assets,

5



--------------------------------------------------------------------------------



 



including the 10% ownership interests in SNG and CIG, to the Partnership Group
on the Closing Date or (ii) the Partnership Group to use or operate the MLP
Assets in substantially the same manner that the MLP Assets were owned and
operated by the El Paso Entities immediately prior to the Closing Date;
          (c) any Losses arising from or attributable to any litigation (whether
pending as of the Closing Date or commenced thereafter) concerning title
defects, failure to obtain consents or governmental permits relating to the
transfer, use or operation of the MLP Assets;
          (d) any Losses that may be suffered or incurred in respect of any
entity, investment or business that was owned or operated by WIC, SNG or CIG
prior to the Closing Date but which are not so owned or operated by WIC, SNG or
CIG immediately after the Closing Date; and
          (e) all federal, state and local income tax liabilities attributable
to the ownership or operation of the MLP Assets prior to the Closing Date,
including (i) any such income tax liabilities of the Partnership Group that may
result from the consummation of the formation transactions for the Partnership
Group occurring on or prior to the Closing Date and (ii) any income tax
liabilities arising under Treasury Regulation Section 1.1502-6 and any similar
provision from state, local or foreign applicable law, by contract, as
successor, transferred or otherwise and which income tax is attributable to
having been a member of any consolidated, combined or unitary group prior to the
Closing Date.
     2.3 Limitations Regarding Indemnification.
          (a) The indemnification obligations of El Paso set forth in
Section 2.1 shall survive until the third anniversary of the Closing Date and
the indemnification obligations of El Paso set forth in Section 2.2 shall
survive (i) until the third anniversary of the Closing Date in the case of
subsections (a), (b) and (c) and (ii) until sixty (60) days after the expiration
of any applicable statute of limitations in the case of subsections (d) and (e);
provided, however, that any such indemnification obligation shall remain in full
force and effect with respect only to any bona fide claim, for which supporting
documentation in reasonable detail is provided, made thereunder pursuant to
Section 2.5 prior to any such expiration and then only for such period as may be
necessary for the resolution thereof. Notwithstanding anything to the contrary
herein, the indemnification obligations of El Paso set forth in Section 2.1 with
respect to any individual property shall terminate on the date either (a) a site
closure is received by the applicable regulatory authority having jurisdiction,
including any a statement in writing that “no further action is required at this
time,” or a similar closure notice confirming that no further action is
required, or (b) if the regulatory authority does not issue a “no further action
is required at this time” or similar letter or other form of confirmation that
the applicable requirements of Environmental Laws have been satisfied, then on
the date that El Paso has documented that it is entitled to perform no further
action under applicable laws, rules or regulations and applicable sampling
methods.
          (b) The aggregate liability of El Paso under Section 2.1 shall not
exceed $15 million.

6



--------------------------------------------------------------------------------



 



          (c) No claims may be made against El Paso for indemnification pursuant
to Section 2.1 and unless the aggregate dollar amount of the Losses suffered or
incurred by the Partnership Group exceed $250,000, after such time El Paso shall
be liable for the amount of such claims in excess of $250,000 subject to the
limitations of Section 2.3(b).
          (d) Notwithstanding anything herein to the contrary, in no event shall
El Paso have any indemnification obligations under this Agreement for claims
made as a result of changes in Environmental Laws or Environmental Permits (or
interpretations thereof by the applicable governmental authority) after the
Closing Date.
          (e) Notwithstanding anything herein to the contrary, the liability of
El Paso for any indemnification obligations under this Agreement will be subject
to reduction for (i) any insurance proceeds realized by the Partnership Group
with respect to the indemnified matter, net of any premium that becomes due and
payable as a result of such claim, (ii) any amounts recovered by the Partnership
Group under contractual indemnities or otherwise from third Persons and
(iii) any amounts included in the tariffs paid by the customers of the affected
MLP Asset. The Partnership Group hereby agrees to use commercially reasonable
efforts to realize any applicable insurance proceeds and amounts recoverable
under such contractual indemnities.
          (f) (f) Notwithstanding anything herein to the contrary, in no event
shall El Paso have any indemnification obligations under this Agreement until
the aggregate amount of Losses suffered or incurred by the Partnership Group
exceed (i) any amounts reserved or accrued for such Losses on the pro forma
consolidated balance sheet of the Partnership Group (other than CIG and SNG and
their respective Subsidiaries) as of September 30, 2007 or (ii) in the cases of
Losses incurred in respect of CIG or SNG and their respective Subsidiaries, by
any amounts reserved or accrued for such Losses on the unaudited condensed
consolidated balance sheet of CIG or SNG as of September 30, 2007.
     2.4 Indemnification by the Partnership Group. In addition to and not in
limitation of the indemnification provided under the MLP Agreement, the
Partnership Group (excluding CIG, SNG or any of their respective Subsidiaries)
shall indemnify, defend and hold harmless the El Paso Entities from and against
any Losses suffered or incurred by the El Paso Entities by reason of or arising
out of events and conditions associated with the operation of the MLP Assets
(excluding any MLP Assets owned or operated by CIG, SNG or their respective
Subsidiaries) and occurring on or after the Closing Date, unless in any such
case indemnification would not be permitted under the MLP Agreement by reason of
one of the provisos contained in Section 7.7(a) of the MLP Agreement and except
to the extent that the Partnership Group is indemnified with respect to any such
Losses pursuant to Section 2.1 or Section 2.2.
     2.5 Indemnification Procedures.
          (a) The Indemnified Party agrees that within thirty (30) days after it
becomes aware of facts giving rise to a claim for indemnification pursuant to
this ARTICLE II, it will provide notice thereof in writing to the Indemnifying
Party specifying the nature of and specific basis for such claim; provided,
however, that the Indemnified Party shall not submit claims more frequently than
once a calendar quarter (or twice in the case of the last calendar quarter prior
to the expiration of the applicable indemnity coverage under this Agreement).
Notwithstanding the

7



--------------------------------------------------------------------------------



 



foregoing, the Indemnified Party’s failure to provide notice under this
Section 2.5 will not relieve the Indemnifying Party from liability hereunder
with respect to such matter except in the event and only to the extent that the
Indemnifying Party is materially prejudiced by such failure or delay.
          (b) The Indemnifying Party shall have the right to control all aspects
of the defense of (and any counterclaims with respect to) any claims brought
against the Indemnified Party that are covered by the indemnification set forth
in this ARTICLE II, including, without limitation, the selection of counsel
(provided that if such claim involves Covered Environmental Losses, such counsel
shall be reasonably acceptable to the Indemnified Party), determination of
whether to appeal any decision of any court, the performance of any
Environmental Activity associated with any Covered Environmental Losses and the
settling of any such matter or any issues relating thereto; provided, however,
that no such settlement shall be entered into without the consent (which consent
shall not be unreasonably withheld, conditioned or delayed) of the Indemnified
Party unless it includes a full release of the Indemnified Party from such
matter or issues, as the case may be.
          (c) The Indemnified Party agrees to cooperate fully with the
Indemnifying Party with respect to all aspects of the defense of any claims
covered by the indemnification set forth in Article II, including, without
limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the names of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party of any employees of the Indemnified Party; provided,
however, that in connection therewith the Indemnifying Party agrees to use
reasonable efforts to minimize the impact thereof on the operations of the
Indemnified Party and further agrees to maintain the confidentiality of all
files, records and other information furnished by the Indemnified Party pursuant
to this Section 2.5. In no event shall the obligation of the Indemnified Party
to cooperate with the Indemnifying Party as set forth in the immediately
preceding sentence be construed as imposing upon the Indemnified Party an
obligation to hire and pay for counsel in connection with the defense of any
claims covered by the indemnification set forth in this ARTICLE II; provided,
however, that the Indemnified Party may, at its own option, cost and expense,
hire and pay for counsel in connection with any such defense. The Indemnifying
Party agrees to keep any such counsel hired by the Indemnified Party reasonably
informed as to the status of any such defense, but the Indemnifying Party shall
have the right to retain sole control over such defense.
     2.6 Access Rights. Upon reasonable advance notice, the Partnership Group
shall afford to the directors, officers, employees, accountants, counsel,
agents, consultants, auditors and other authorized representatives of El Paso
reasonable access, during normal business hours, to the MLP Assets in order to
conduct any Environmental Activity that El Paso has agreed to perform or is
responsible for performing or to otherwise observe, review or evaluate any
matters for which the Partnership Group may seek indemnification from El Paso
pursuant to this Article II; provided that any such access shall be conducted in
a manner so as not to interfere unreasonably with the operation of the business
of the Partnership Group and El Paso shall indemnify, defend and hold harmless
the Partnership Group from and against any losses of the

8



--------------------------------------------------------------------------------



 



Partnership Group arising from personal injury or property damage as a result of
the access granted hereby to the directors, officers, employees, accountants,
counsel, agents, consultants, auditors and other authorized representatives of
El Paso.
ARTICLE III
Reimbursement Obligations
     3.1 Reimbursement for Operating and General and Administrative Expenses.
          (a) El Paso hereby agrees to continue to provide, or cause to be
provided, the Partnership Group with general and administrative services, such
as legal, accounting, treasury, insurance administration and claims processing,
risk management, health, safety and environmental, information technology, human
resources, credit, payroll, internal audit, taxes and engineering, that are
substantially identical in nature and quality to the services of such type
previously provided by El Paso in connection with its management and operation
of the MLP Assets during the two (2) year period prior to the Closing Date
(collectively, the “Services”).
          (b) The Partnership Group hereby agrees to reimburse El Paso for all
direct and indirect expenses incurred in conjunction with the performance of the
Services, including expenditures it incurs or payments it makes on behalf of the
Partnership Group in connection with the business and operations of the
Partnership Group, including, but not limited to, (i) salaries of all El Paso
personnel performing services on the Partnership Group’s behalf and the cost of
employee benefits for such personnel, (ii) public company expenses of the MLP,
such as K-1 preparation, external audit, internal audit, transfer agent and
registrar, legal, printing, unitholder reports and other costs and expenses,
(iii) general and administrative expenses, (iv) salaries and benefits of
executive management of the General Partner who are employees of El Paso and
(v) any costs and expenses incurred from third parties performing Services or
providing equipment, materials, or other goods, including contractors, suppliers
and vendors.
          (c) To the extent El Paso shall have charge or possession of any of
the MLP Assets in connection with the provision of the Services, El Paso shall
separately maintain, and not commingle, the MLP Assets with those of El Paso or
any other Person.
     3.2 Reimbursement of SNG Guarantee of Elba Island Expansion. El Paso hereby
agrees to reimburse the Partnership Group for its ten percent (10%)
proportionate share of any amounts to be paid by SNG under a guaranty by SNG of
the performance by Southern LNG Inc. (or its successor) of its construction
contract with CB&I Constructors, Inc. in connection with the expansion of the
Elba Island LNG terminal undertaken in October 2007.
     3.3 Reimbursement of SNG Elba Express Expansion. El Paso hereby agrees to
reimburse the Partnership Group for its ten percent (10%) proportionate share of
any amounts to be paid by SNG under a guaranty by SNG of the performance by
Southern LNG Inc. of its construction contract with CB&I Constructors, Inc. in
connection with the construction of the Elba Express pipeline expansion expected
to begin in April 2009.

9



--------------------------------------------------------------------------------



 



ARTICLE IV
License Agreement
     4.1 Grant of License. Subject to the terms and conditions herein, Licensor
hereby grants to Licensee the right and license to use the Mark solely in
connection with the Licensee’s business and the services performed therewith
throughout the world during the term of this Agreement.
     4.2 Restrictions on Mark. In order to ensure the quality of uses under the
Mark, and to protect the goodwill of the Mark, Licensee agrees as follows:
          (a) Licensee will only use the Mark in formats approved by Licensor
and only in strict association with the Licensee’s business and the services
performed therewith;
          (b) Prior to publishing any new format, stylization or appearance of
the Mark or any advertising or promotional materials that incorporate the Mark,
Licensee shall first provide such format, stylization, appearance or materials
to Licensor for its approval. If Licensor does not inform Licensee in writing
within fourteen (14) days from the date of the receipt of such new format,
stylization, appearance, or materials, that such new format, stylization,
appearance, or materials is unacceptable, then such new format, stylization,
appearance, or materials shall be deemed to be acceptable and approved by
Licensor. Licensor may withhold approval of any proposed changes to the format,
stylization, appearance or materials which Licensee proposes to use in
Licensor’s sole discretion; and
          (c) Licensee shall not use any other trademarks, service marks, trade
names or logos in connection with the Mark without prior written approval from
Licensee during the term of this Agreement or use the Mark or any trademark or
service mark confusingly similar to the Mark after the termination of this
Agreement. Licensee will not use the Mark in such a manner so as to impair the
validity or enforceability or in any way disparage or dilute the Mark.
     4.3 Ownership. Licensor shall own all rights, title and interest, including
all goodwill relating thereto, in and to the Mark, and all service mark rights
embodied therein shall at all times be solely vested in Licensor. Licensee have
no right, title, interest or claim of ownership in the Mark, except for the
license granted in this Agreement. All use of the Mark shall inure to the
benefit of Licensor. Licensee agrees that it will not attack the title of
Licensor in and to the Mark.
     4.4 Estoppel. Nothing in this Agreement shall be construed as conferring by
implication, estoppel, or otherwise upon Licensee (a) any license or other right
to the intellectual property of Licensor other than the license granted herein
to the Mark as set forth expressly herein or (b) any license rights other than
those expressly granted herein.
     4.5 Indemnification.
          (a) Licensee shall, to the fullest extent permitted by applicable law,
defend, indemnify and hold harmless the Licensor and its successors and assigns
authorized hereunder and any of their respective officers, directors, employees,
agents and representatives, from and against any and all claims, demands,
damages, losses, costs and expenses arising out of or related in any way to this
ARTICLE V to the extent such claims are attributable to Licensee’s failure to

10



--------------------------------------------------------------------------------



 



comply with its obligations under this ARTICLE V or Licensee’s negligence or the
negligence of Licensee’s employees, agents, subcontractors or other
representatives regarding this ARTICLE V.
          (b) Licensor shall, to the fullest extent permitted by applicable law,
defend, indemnify and hold harmless Licensee and its successors and assigns
authorized hereunder and any of their respective officers, directors, employees,
agents and representatives from and against any and all claims, demands,
damages, losses, costs and expenses arising out of or related in any way to this
ARTICLE V to the extent such claims are attributable to (i) Licensor’s failure
to comply with its obligations under this ARTICLE V, (ii) any claim of
infringement or ownership asserted by a third party as to the Mark or
(iii) Licensor’s negligence or the negligence of Licensor’s employees, agents,
subcontractors or other representatives regarding this ARTICLE V.
     4.6 Remedies and Enforcement. Licensee acknowledges and agrees that a
breach by Licensee of its obligations under this ARTICLE V would cause
irreparable harm to Licensor and that monetary damages would not be adequate to
compensate Licensor. Accordingly, Licensee agrees that Licensor shall be
entitled to immediate equitable relief, including, without limitation, a
temporary or permanent injunction, to prevent any threatened, likely or ongoing
violation by such Licensee, without the necessity of posting bond or other
security. Licensor’s right to equitable relief shall be in addition to other
rights and remedies available to Licensor for monetary damages or otherwise.
     4.7 In the Event of Termination. In the event of termination of this
Agreement pursuant to Section 5.4 or otherwise, Licensee’s right to utilize the
Mark licensed under this Agreement shall automatically cease, and concurrently
with such termination of this Agreement, Licensee shall (i) cease all use of the
Mark and shall adopt new trademarks, service marks, and trade names that are not
confusingly similar to the Mark and (ii) no later than ninety (90) days
following the termination of this Agreement, the General Partner shall have
caused the MLP to change its legal name so that there is no longer any reference
therein to the name “El Paso” or “El Paso Pipeline” or any variation, derivation
or abbreviation thereof, and in connection therewith, the General Partner shall
cause the MLP to make all necessary filings of certificates with the Secretary
of State of the State of Delaware and to otherwise amend its Organizational
Documents by such date.
ARTICLE V
Miscellaneous
     5.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Houston, Texas.

11



--------------------------------------------------------------------------------



 



     5.2 Notice. All notices, requests or consents provided for or permitted to
be given pursuant to this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by fax to such Party. Notice given by
personal delivery or mail shall be effective upon actual receipt. Notice given
by fax shall be effective upon actual receipt if received during the recipient’s
normal business hours, or at the beginning of the recipient’s next business day
after receipt if not received during the recipient’s normal business hours. All
notices to be sent to a Party pursuant to this Agreement shall be sent to or
made at the address set forth below or at such other address as such Party may
stipulate to the other Parties in the manner provided in this Section 5.2.
For notices to the El Paso Entities:
El Paso Corporation
El Paso Building
1001 Louisiana Street
Houston, Texas 77002
Phone: (713) 420-2600
Fax: (713) 420-5043
Attention: Legal Department
For notices to the Partnership Group:
El Paso Pipeline GP Company, L.L.C.
El Paso Building
1001 Louisiana Street
Houston, Texas 77002
Phone: (713) 420-2600
Fax: (713) 420-5043
Attention: Legal Department
     5.3 Entire Agreement. This Agreement constitutes the entire agreement of
the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.
     5.4 Termination. This Agreement, other than the provisions set forth in
Articles II, IV and V, hereof, shall terminate upon a Change of Control of the
General Partner or the MLP, other than any Change of Control of the General
Partner or the MLP that may be deemed to have occurred pursuant to clause
(iv) of the definition of Change of Control solely as a result of a Change of
Control of El Paso. Notwithstanding any other provision of this Agreement, if
the General Partner is removed as general partner of the MLP under circumstances
where Cause does not exist and Common Units held by the General Partner and its
Affiliates are not voted in favor of such removal, this Agreement, other than
provisions set forth in Articles II and IV, may immediately thereupon be
terminated by El Paso.
     5.5 Effect of Waiver or Consent. No waiver or consent, express or implied,
by any Party to or of any breach or default by any Person in the performance by
such Person of its

12



--------------------------------------------------------------------------------



 



obligations hereunder shall be deemed or construed to be a consent or waiver to
or of any other breach or default in the performance by such Person of the same
or any other obligations of such Person hereunder. Failure on the part of a
Party to complain of any act of any Person or to declare any Person in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such Party of its rights hereunder until the applicable statute of
limitations period has run.
     5.6 Amendment or Modification. This Agreement may be amended or modified
from time to time only by the written agreement of all the Parties; provided,
however, that the MLP may not, without the prior approval of the Conflicts
Committee, agree to any amendment or modification of this Agreement that, in the
reasonable discretion of the General Partner, will have an adverse effect on the
holders of Common Units. Each such instrument shall be reduced to writing and
shall be designated on its face an “Amendment” or an “Addendum” to this
Agreement.
     5.7 Assignment; Third Party Beneficiaries. No Party shall have the right to
assign its rights or obligations under this Agreement without the prior written
consent of the other Parties. Each of the Parties hereto specifically intends
that each entity comprising the El Paso Entities and the Partnership Group, as
applicable, whether or not a Party to this Agreement, shall be entitled to
assert rights and remedies hereunder as third-party beneficiaries hereto with
respect to those provisions of this Agreement affording a right, benefit or
privilege to any such entity.
     5.8 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory Parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.
     5.9 Severability. If any provision of this Agreement or the application
thereof to any Person or circumstance shall be held invalid or unenforceable to
any extent, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby and
shall be enforced to the greatest extent permitted by law.
     5.10 Gender, Parts, Articles and Sections. Whenever the context requires,
the gender of all words used in this Agreement shall include the masculine,
feminine and neuter, and the number of all words shall include the singular and
plural. All references to Article numbers and Section numbers refer to Articles
and Sections of this Agreement.
     5.11 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each Party agrees to execute and
deliver such additional documents and instruments and to perform such additional
acts as may be necessary or appropriate to effectuate, carry out and perform all
of the terms, provisions and conditions of this Agreement and all such
transactions.
     5.12 Withholding or Granting of Consent. Each Party may, with respect to
any consent or approval that it is entitled to grant pursuant to this Agreement,
grant or withhold such consent or approval in its sole and uncontrolled
discretion, with or without cause, and subject to such conditions as it shall
deem appropriate.

13



--------------------------------------------------------------------------------



 



     5.13 Laws and Regulations. Notwithstanding any provision of this Agreement
to the contrary, no Party shall be required to take any act, or fail to take any
act, under this Agreement if the effect thereof would be to cause such Party to
be in violation of any applicable law, statute, rule or regulation.
     5.14 Negation of Rights of Limited Partners, Assignees and Third Parties.
Except as set forth in Section 5.7, the provisions of this Agreement are
enforceable solely by the Parties, and no limited partner, member, or assignee
of El Paso or the MLP or other Person shall have the right, separate and apart
from El Paso or the MLP, to enforce any provision of this Agreement or to compel
any Party to comply with the terms of this Agreement.
     5.15 No Recourse Against Officers or Directors. For the avoidance of doubt,
the provisions of this Agreement shall not give rise to any right of recourse
against any officer or director of any El Paso Entity or any Partnership Entity.
[Signature page follows]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on, and
effective as of, the Closing Date.

            EL PASO PIPELINE PARTNERS, L.P.
      By:   EL PASO PIPELINE GP COMPANY,         L.L.C., its general partner   
                  By:        /s/ James C. Yardley         Name:   James C.
Yardley        Title:   President and Chief Executive Officer        EL PASO
PIPELINE GP COMPANY, L.L.C.
      By:        /s/ James C. Yardley         Name:   James C. Yardley       
Title:   President and Chief Executive Officer        EL PASO CORPORATION
      By:        /s/ Robert W. Baker         Name:   Robert W. Baker       
Title:   Executive Vice President and General Counsel        COLORADO INTERSTATE
GAS COMPANY
      By:        /s/ James J. Cleary         Name:   James J. Cleary       
Title:   President        SOUTHERN NATURAL GAS COMPANY
      By:        James C. Yardley         Name:   James C. Yardley       
Title:   President     

 